Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed July 10,
2012




                                               In The

                         Fourteenth Court of Appeals

                                         NO. 14-12-00575-CR




                           IN RE ANDRE LEON ESTER, Relator



                                 ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                   Harris County, Texas
                                  Trial Court No. 739367



                           MEMORANDUM OPINION

       On June 20, 2012, relator Andre Leon Ester filed a petition for writ of mandamus
in this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App.
P. 52. In his petition, realtor asks that we direct the respondent, the presiding judge of the
176th District Court, to set aside his final felony conviction in cause number 739367.1

       1
         Relator also states that he seeks issuance of a writ of error coram nobis, a procedure used to
challenge a federal conviction for alleged errors not evident on the face of the record. See Sinclair v.
        This court lacks jurisdiction to grant the requested relief. Only the Texas Court of
Criminal Appeals has jurisdiction over matters related to post-conviction relief from a
final felony conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
1991); see also Tex. Code Crim. Proc. art. 11.07; Board of Pardons & Paroles ex rel.
Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995)
(holding that article 11.07 provides the exclusive means to challenge a final felony
conviction).

        Accordingly, relator’s petition for writ of mandamus is ordered dismissed.



                                                PER CURIAM



Panel consists of Justices Boyce, Christopher and Jamison.
Do Not Publish – Tex. R. App. P. 47.2(b).




State, 679 F.2d 513, 515 (5th Cir. 1982). State courts construe such writs as petitions for writ of habeas
corpus. See In re Randle, No. 02-05-01087-CR, 2006 WL 1767833, *1 (Tex. App.—Houston [1st Dist.]
June 29, 2006, orig. proceeding) (not designated for publication).
                                                    2